Fourth Court of Appeals
                                       San Antonio, Texas
                                             October 24, 2016

                                           No. 04-16-00695-CV

    IN RE RIO GRANDE CITY CONSOLIDATED INDEPENDENT SCHOOL DISTRICT,
      Alfredo Garcia, Superintendent, Daniel Garcia, Judith Solis, Norberto Cantu, Ruben Klein,
                       Eduardo Ramirez, Noe R. Gonzalez, and Benito Saenz

                                    Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice


        On October 21, 2016, Relators filed a petition for writ of mandamus challenging a
temporary restraining order restraining the relators and any persons acting as agent or in active
concert or participation with the relators from taking various actions related to early voting in the
Rio Grande City Consolidated Independent School District school board election, and further
requiring the School District’s early voting equipment to be impounded daily and stored at “the
Starr County Sheriff’s Department’s vault.” The real parties in interest filed responses on
October 24, 2016. The court has reviewed the petition and responses and has determined the
relators are entitled to the relief requested. Accordingly, the petition for writ of mandamus is
GRANTED. TEX. R. APP. P. 52.8(c). The court’s opinion will follow at a later date.

        IMMEDIATELY UPON RECEIPT OF THIS ORDER, the Honorable Romero Molina is
ORDERED to vacate the temporary restraining order dated October 20, 2016. Until the
Honorable Romero Molina vacates the temporary restraining order dated October 20, 2016, this
court’s stay remains in effect.

           It is so ORDERED on October 24, 2016.




1
 This proceeding arises out of Cause No. CC-16-336, styled Jorge Bazan, A Concerned Citizen v. Rio Grande City
Consolidated Independent School District, Alfredo Garcia, Superintendent, Daniel Garcia, Judith Solis, Norberto
Cantu, Ruben Klein, Eduardo Ramirez, Noe R. Gonzalez and Benito Saenz, Elected Officials in their Official
Capacities and Individual Capacities, pending in the County Court at Law, Starr County, Texas, the Honorable
Romero Molina presiding.
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of October, 2016.



                                              ___________________________________
                                              Keith E. Hottle, Clerk